A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
Claims 1-5 and 9-12 have been canceled.  Claims 6-8, and 13-16 are still at issue and are present for examination.
Applicants' arguments filed on 3/30/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
 Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/18.
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6-8, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy et al. (Reference C117 of applicants IDS of 5/4/17) in view of Bennett et al. (US 6,093,563), Muir (US 2003/0072749), and Friedman et al.
Roy et al. teach a systematic deletion analysis of compositions of recombinant chondroitinase AC and teach that a chondroitinase AC deletion mutant lacking 50 amino acids from the amino terminus and 275 amino acids from the carboxy terminus retained activity.  Roy et al. teach that the smaller chondroitinases could be potential therapeutics for spinal cord injury.
Bennett et al. teach compositions of chondroitinase AC comprising a stabilizer wherein the stabilizer is selected from carbohydrates, amino acids, fatty acids, surfactants and 
Muir teach compositions of chondroitin sulfate proteoglycan degrading enzymes and their use for promoting repair of nerve tissue.  The chondroitin sulfate proteoglycan degrading enzymes include chondroitinase AC or biologically active fragments thereof [0044]-[0046]. The compositions can further include biologically or pharmacologically active molecules, such as growth factors, wherein the growth factor can be glial growth factor (GGF2) [0047].  GGF2 is a neuregulin which promotes remyelination.
Friedman et al. teach biodegradable polymer implants for surgical repair of spinal cord injuries which provide for sustained release of therapeutic agents (abstract).  The therapeutic agents can be neurotrophic agents such as fibroblast growth factor 2, nerve growth factor, neurotrophin 3, brain-derived neurotrophic factor, and others or chondrotinases which degrade chondroitin sulfate which is a key inhibitor of axon regrowth or combinations thereof (page 746).
As Roy et al. teach that a chondroitinase AC deletion mutant lacking 50 amino acids from the amino terminus and 275 amino acids from the carboxy terminus retained activity, a skilled artisan would reasonably expect that chondroitinase AC 
Applicants argue that absent guidance in the art a skilled artisan has infinite number of choices in making deletions to chondroitinase AC and myriad choices in formulating the mutant proteins in various compositions.  However, guidance in producing deletion mutants of chondroitinase AC is provided by Roy et al.  The disclosure of Roy et al. clearly delineates that the N-terminal 50 amino acids and 275 C-terminal amino acids of chondroitinase AC are not necessary for activity and thus provides a high expectation that smaller deletions of either or 
Applicants argue that Muir et al. disclose various pharmaceutical compositions of a variety of CSPG-degrading enzymes and the office has not provided a reason that one of skill in the art would select only compositions of chondroitinase AC fragments comprising a stabilizer and a factor to promote remyelination from the list of possibilities disclosed by Muir et al.  However, this is not persuasive as there is no need to present a reason as to why a skilled artisan would select one of the "disclosed possibilities" of Muir et al. Muir et al. teaches that ALL the disclosed compositions are useful.  Merely because the Muir et al. also teaches or suggests compositions of other CSPG degrading enzymes and other additional factors that could be added to such compositions does not make the disclosure of each of the specifically disclosed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652